Citation Nr: 1007531	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-31 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to 
December 1954, and died in August 2007.  The appellant is the 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Waco, Texas (RO).

In her October 2008 VA Form 9, Appeal to the Board of 
Veterans' Appeals, the appellant indicated her desire for a 
hearing before a member of the Board.  Later that month, she 
withdrew that request, and indicated her desire for a hearing 
before a Decision Review Officer (DRO).  However, she also 
withdrew her request for a hearing before a DRO in written 
correspondence dated in March 2009.  Accordingly, as the 
appellant has indicated her wish to withdraw her requests for 
both a Board and a DRO hearing, appellate adjudication may 
proceed without delay.


FINDINGS OF FACT

1.  The Veteran died in August 2007, at the age of 75; the 
death certificate listed the immediate cause of death as 
metastatic carcinoma of the rectum.  No underlying 
conditions, or significant conditions contributing to death, 
were noted.  An autopsy was not performed. 

2.  At the time of the Veteran's death, service connection 
was in effect for bilateral hearing loss (evaluated as 100 
percent disabling) and tinnitus (evaluated as 10 percent 
disabling).  

3.  The probative and persuasive evidence of record does not 
reflect that a disability of service origin or a service-
connected disability, or treatment related thereto, caused or 
contributed to the Veteran's death.

4.  The appellant's claim for dependency and indemnity 
compensation (DIC) benefits was received by the RO in 
September 2007, approximately three weeks after the Veteran's 
August 2007 death.

5.  The Veteran was not rated as totally disabling for a 
period of at least 5 years from the date of his discharge or 
release from active duty, or for at least 10 years preceding 
his death, and there is no evidence that he had ever been a 
prisoner of war.  


CONCLUSIONS OF LAW

1.  A disability incurred in, or aggravated by, active 
service did not cause or contribute substantially or 
materially to cause the Veteran's death.  38 U.S.C.A. 
§§°1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.310, 3.312 
(2009). 

2.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.22 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, all the evidence in the claims file has been 
thoroughly reviewed.  Although an obligation to provide 
sufficient reasons and bases in support of an appellate 
decision exists, there is no need to discuss, in detail, all 
of the evidence submitted by the appellant or on her behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(holding that the entire record must be reviewed, but each 
piece of evidence does not have to be discussed).  The 
analysis in this decision focuses on the most salient and 
relevant evidence, and on what the evidence shows or fails to 
show with respect to the appeal.  The appellant must not 
assume that pieces of evidence, not explicitly discussed 
herein, have been overlooked.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (noting that the law requires only that 
reasons for rejecting evidence favorable to the claimant be 
addressed).  

Cause of Death

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. §§ 3.310, 3.312.  For a service-
connected disability to be the cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related.  Id.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id.  During the Veteran's lifetime, 
service connection was in effect for bilateral hearing loss 
(evaluated as 100 percent disabling) and tinnitus (evaluated 
as 10 percent disabling).  

The appellant asserts that the Veteran's death was the result 
of his service-connected disorders.  Specifically, she 
asserts that VA failed to consider the effect of his service-
connected hearing loss on his treatment for the fatal 
metastatic cancer, and argues that the hearing loss was thus 
a contributing cause of his death.  The Veteran died in 
August 2007, at the age of 75; the death certificate noted 
that the cause of death was metastatic carcinoma of the 
rectum.  No underlying conditions, or significant conditions 
contributing to death, were noted.  An autopsy was not 
performed.

A September 2007 VA death summary provides a clear 
description of the events leading up to the Veteran's death 
from metastatic colon cancer, which had been initially 
diagnosed in May 2003.  The Veteran had been admitted to a VA 
facility the first week of August 2007 to treat worsening 
cognitive function, ataxia, and rapid visual loss, which were 
found to be due to carcinomatous meningitis.  Two and a half 
weeks after admission, he had recurrent vomiting of brown 
foul smelling emesis; this was determined to be the result of 
mechanical small bowel obstruction.  A computed tomography 
scan showed progressive metastatic disease in the abdomen.  
Surgery to repair the small bowel obstruction was not 
considered as the Veteran's clinical condition was too poor.  
Efforts were made to keep the Veteran comfortable during the 
next two days as his condition declined rapidly and he 
ultimately passed away.  

After review of the claims file, the evidence of record does 
not reflect that the Veteran's death from metastatic 
carcinoma of the rectum was related to service or to a 
service-connected disorder.  As noted above, the sole cause 
of death listed on the death certificate was metastatic 
carcinoma of the rectum.  No contributory or underlying 
causes were noted; the 2007 death summary indicated that the 
family refused to allow an autopsy to be conducted.  Of the 
VA outpatient treatment records associated with the claims 
file, a May 2003 record noted that the Veteran's interactions 
with his treating physician were "hampered by decreased 
hearing."  However, this does not reflect, as the appellant 
has asserted, that the actual treatment he received for the 
terminal metastatic carcinoma, to include surgery and 
chemotherapy, was affected to the degree that the hearing 
loss could be considered as having contributed to the 
pathologic process of the carcinoma's metastasis.  The 2003 
VA outpatient treatment record reflects that the Veteran's 
mental status examination was satisfactory, especially to the 
extent he was able to communicate his thoughts and desires to 
the treating physician, and the remainder of the VA 
outpatient treatment records do not reflect that there was a 
communication barrier due to the Veteran's hearing loss.  
Ultimately, the probative and persuasive evidence of record 
does not show that the Veteran's service-connected hearing 
loss was etiologically related to the metastatic carcinoma of 
the rectum, or that there was a causal connection between the 
two medical diagnoses.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 
3.310, 3.312.  

Finally, the appellant's statements as to the nexus between 
the Veteran's death from metastatic carcinoma of the rectum, 
and his service-connected disorders, have been considered.  
However, as the record does not reflect that the appellant 
has the medical training and expertise to determine the 
etiology of the Veteran's death, and as such an opinion goes 
beyond the purview of lay observation, her statements are not 
competent evidence.  Compare Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992), to Robinson v. Shinseki, 557 F.3d 
1355 (2009).  For these reasons, service connection for the 
cause of the Veteran's death is not warranted.

Because the probative and persuasive evidence of record 
evidence of record does not show a relationship between the 
Veteran's death and his military service or a service-
connected disorder, the preponderance of the evidence is 
against the appellant's claim.  38 U.S.C.A. §°1310; 38 C.F.R. 
§ 3.312.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Benefits Under 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased Veteran's surviving spouse in the same manner as if 
the Veteran's death is service-connected, even though the 
Veteran died of nonservice-connected causes, if the Veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the Veteran was receiving, or was 
entitled to receive, compensation for a service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death; or was rated totally disabling continuously since the 
Veteran's release from active duty, and for a period of not 
less than five years immediately preceding death; or was 
rated by VA as totally disabling for a continuous period of 
not less than one year immediately preceding death if the 
Veteran was a former prisoner of war who died after September 
30, 1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

The Veteran was separated from service in December 1954.  
During the Veteran's lifetime, service connection was in 
effect for bilateral hearing loss (evaluated as 100 percent 
disabling) and tinnitus (evaluated as 10 percent disabling), 
both effective January 29, 2003.  Review of the claims file 
reveals that service connection was not in effect for any 
other disabilities during the Veteran's lifetime.  Although a 
100 percent evaluation was in effect for service-connected 
bilateral hearing loss, that evaluation had been in effect 
for approximately 4 years and 7 months at the time of the 
Veteran's death.  Thus, there were no service-connected 
disabilities that were rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
the Veteran's death.  Moreover, there were no service-
connected disabilities that were continuously rated totally 
disabling for a period of not less than five years from the 
date of his December 1954 service separation.  Additionally, 
the Veteran was not a former prisoner of war.

For these reasons, there is no legal basis for entitlement to 
DIC under 38 U.S.C.A. § 1318.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  The Board is obligated to decide cases 
based on the evidence before it.  See Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994) (holding that the Board is bound by the 
law and is without authority to grant benefits on an 
equitable basis).

VA's Duties to Notify and to Assist

After review of the claims file, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  A letter dated in 
October 2007 satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In a November 
2008 letter, the appellant was notified of the Veteran's 
service-connected disorders, and asked for medical evidence 
to support the clearly delineated elements required to 
substantiate a claim both for cause of death and for DIC.  
Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Moreover, while 
the appellant was not notified of regulations pertinent to 
the establishment of an effective date, she is not 
prejudiced, as the preponderance of the evidence is against 
her claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

During the development of the Veteran's January 2003 service 
connection claim, the National Personnel Records Center 
(NPRC) notified the RO in March 2003 that the Veteran's 
service treatment records were destroyed in the 1973 fire at 
that facility and could not be reconstructed.  The RO 
undertook extensive additional efforts to recover any 
relevant information concerning the Veteran's claimed 
disorders, but they were unfortunately unsuccessful.  
Following the appellant's claim for benefits as a result of 
the Veteran's death, further efforts were made to recover the 
service treatment records; these efforts were detailed in the 
December 2007 RO file memorandum.  Thus, despite the RO's 
extensive efforts, the Veteran's service treatment records, 
they are not available for review, and the Board finds that 
there is no basis for continued pursuit of these records, as 
further attempts would be futile.  38 C.F.R. § 3.159(c) (2)-
(3).  Moreover, the appellant has not asserted that the 
Veteran's death was due to an incident in service, but to the 
effect of his service-connected bilateral hearing loss on his 
terminal illness.  Accordingly, the Board finds that the 
absence of the Veteran's service treatment records is, in 
this particular case and limited capacity, not prejudicial to 
the appellant.

The pertinent VA medical treatment records have been 
obtained; the appellant has not identified any pertinent 
private treatment records.  38 U.S.C.A. § 5103A, 38 C.F.R. 
§ 3.159.  The appellant has not indicated, and the record 
does not contain evidence, that the Veteran was in receipt of 
disability benefits from the Social Security Administration 
(SSA); therefore, the RO's failure to request and obtain any 
relevant SSA records was not in error.  38 C.F.R. § 3.159 (c) 
(2).  Although a VA examination was not conducted with 
respect to the appellant's claim, one was not required as 
there were no medical questions unresolved in the record, and 
the threshold requirements for such an opinion were not met.  
See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 
also 38 C.F.R. § 3.159(c).

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 1696, 2009 
WL 1045952, U.S., April 21, 2009 (No. 07-1209).  


ORDER

Service connection for the cause of the Veteran's death is 
denied.

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


